Case: 19-11227    Document: 00515854954       Page: 1    Date Filed: 05/10/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 10, 2021
                                No. 19-11227                         Lyle W. Cayce
                              Summary Calendar                            Clerk


   Anesha Nicolay Coleman,

                                                        Plaintiff—Appellant,

                                    versus

   Patricia Groom, American Postal Workers Union Union Representative;
   Louis DeJoy, United States Postmaster General; Larry Wagener,
   Jr., Sr. United States Postal Service North Texas P&DC Installation Plant
   Manager; Kamalammal Pillai, United States Postal Service North
   Texas P&DC Supervisor; Geraldine Fulton, United States Postal
   Service North Texas P&DC Supervisor Tour 1 Payroll; Elvin A.
   Remembert, Larry Wagener’s Spokesperson; Brittany Lindsay,
   United States Postal Service Tort Claim Adjudicator; Gary Vaccarella,
   United States Postal Service Manager, Injury Compensation & Medical
   Services; Kyioka M. Rahim, United States Postal Service Manager,
   Health & Resource Management; Patricia Thigpen, United States
   Postal Service North Texas P&DC Operations Manager; James Heard,
   United States Postal Service North Texas P&DC Safety Captain; Rosemary
   Greer, United States Postal Service North Texas P&DC Safety Captain;
   Albert Ruiz, United States Postal Service Spokesperson; Cindy Greg,
   United States Postal Service North Texas P&DC Security; NFN Roberts,
   Larry Wagener’s Secretary,

                                                      Defendants—Appellees.
Case: 19-11227       Document: 00515854954             Page: 2     Date Filed: 05/10/2021

                                        No. 19-11227




                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:19-CV-1155


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Anesha Coleman moves to appeal in forma pauperis (“IFP”) from the
   dismissal of a civil action in which she made numerous assertions arising from
   a mercury spill in a U.S. Postal Service facility. By moving to appeal IFP,
   Coleman challenges the district court’s certification that her appeal is not in
   good faith. See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir. 2015). “An
   appeal is taken in good faith if it raises legal points that are arguable on the
   merits and thus nonfrivolous.” Id. We may dismiss a frivolous appeal. Id.;
   see 5th Cir. R. 42.2.
          The district court dismissed under Federal Rule of Civil Proce-
   dure 41(b) after Coleman had refused to remedy deficiencies in her complaint
   and in her district court IFP motion. In her responses to the court’s defici-
   ency notices and orders, she argued, among other things, that the magistrate
   judge was abusing her power and operating as the agent of a foreign principal;
   as a “natural person,” Coleman had the right to proceed without paying fees;
   and her personal data and signatures were the equivalent of currency. Cole-
   man also vaguely asserted that federal reserve notes are invalid.
          The district court recognized that a dismissal without prejudice might
   have the same effect as a dismissal with prejudice because of the likelihood


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.




                                             2
Case: 19-11227      Document: 00515854954          Page: 3   Date Filed: 05/10/2021




                                    No. 19-11227


   that Coleman would be time-barred from filing a new action. The court
   therefore applied a stricter standard that allows dismissal “where there is a
   clear record of delay or contumacious conduct by the plaintiff and when
   lesser sanctions would not serve the best interests of justice.” Nottingham v.
   Warden, Bill Clements Unit, 837 F.3d 438, 440 (5th Cir. 2016) (internal quota-
   tion marks and citation omitted). The court observed that, despite receiving
   three deficiency notices and orders and a magistrate judge’s questionnaire,
   Coleman had refused to provide necessary financial information to support
   her IFP motion. Further, the court found that her noncompliance was inten-
   tional; it was attributable to her alone; and no lesser sanction than dismissal
   would be effective. See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191
   (5th Cir. 1992); Nottingham, 837 F.3d at 440−41.
          Coleman reiterates her meritless arguments. She has failed to show
   either financial eligibility or a nonfrivolous issue for appeal. See McGarrah,
   783 F.3d at 584; Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). The IFP
   motion is DENIED, and the appeal is DISMISSED as frivolous. See
   McGarrah, 783 F.3d at 584−85; 5th Cir. R. 42.2.




                                         3